876 F.2d 895
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jessie Mae SUTTLES, Administratrix of the Estate of WadieSuttles, Sr., Deceased, Plaintiff-Appellant,v.Gene ROBERTS, Mayor, Loyce Thomas Kennedy, Chattanooga CityCommission, Frank King, Dr., Eugene McCutcheon, EugeneCollins, Bill Vincent, Lt., Mike Williams, Melvin Carson,Individually and in their official capacities, City ofChattanooga, Tennessee, Jack Adams, Dr., (former) CountyCoroner, Hamilton County, Tennessee, Defendants-Appellees.
No. 89-5413.
United States Court of Appeals, Sixth Circuit.
June 15, 1989.

Before KENNEDY, NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of appellees' motion to dismiss the appeal for lack of jurisdiction.  In particular, they maintain that appellant has attempted to take an appeal from a non-final order.  Appellant has not responded to the motion to dismiss.


2
Review of the record discloses that appellant filed a complaint in the District Court for the Eastern District of Tennessee on February 27, 1989.  Appellant also moved for the appointment of counsel.  A magistrate charged with the disposition of any pre-trial issues denied that request in an order entered on March 30, 1989.  Appellant appealed.


3
This court lacks jurisdiction over the appeal.  An order denying a motion for the appointment of counsel is not final and appealable.    Miller v. Simmons, 814 F.2d 962, 965 (4th Cir.), cert. denied, --- U.S. ----, 108 S.Ct. 246 (1987);  Henry v. City of Detroit Manpower Dept., 763 F.2d 757, 763 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).


4
Accordingly, it is ORDERED that the motion to dismiss be granted and the appeal be dismissed for lack of jurisdiction.  Rule 8, Rules of the Sixth Circuit.